Exhibit 99.1 Energy XXI Reports Fiscal Second-Quarter Results · Volumes and discretionary cash flow rise 66 percent from prior-year second quarter HOUSTON – Feb. 4, 2008 – Energy XXI (Bermuda) Limited (NASDAQ:EXXI) (AIM: EXXI, EXXS) today announced fiscal second-quarter financial and operating results for the period ended Dec.31, 2007. “Higher realized prices for our oil and natural gas production, combined with continued strong operating results, helped the company achieve record-high revenues and EBITDA in this year’s fiscal second quarter,” EnergyXXI Chairman and CEO John Schiller said. For the 2008 fiscal second quarter, revenues were $153.7 million and earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) totaled $111.9 million, compared with revenues of $79.1 million and EBITDA of $60.4 million in the 2007 fiscal second quarter.Net income was $6.5million, or $.07 per diluted share, compared with net income of $10.4million, or $.12 per diluted share, in the 2007 fiscal second quarter. Net cash provided by operating activities totaled $48.2million for the 2008 fiscal second quarter, compared with $64.9million in the 2007 fiscal second quarter.Discretionary cash flow was $88.4million in the 2008 fiscal second quarter, compared with $53.3million in the 2007 fiscal second quarter. For the 2008 fiscal second quarter, sales volumes averaged 26,000 barrels of oil equivalent per day (BOE/d), compared with 15,700BOE/d in the 2007 fiscal second quarter.The net realized price received for the company’s production in the 2008 fiscal second quarter averaged $64.24 per BOE, including a $3.56 per BOE reduction due to hedging, compared with a net realized price of $54.71 per BOE, including a $7.19 per BOE contribution from hedging, in the 2007 fiscal second quarter. Capital Expenditures During the 2008 fiscal second quarter, capital expenditures totaled $91.7million.The fiscal-year 2008 capital budget, excluding acquisitions, is unchanged at approximately $260 million. 2nd Quarter Operational Highlights During the fiscal second quarter, Energy XXI continued to implement its exploration and development program, details of which are provided in the attached Operations Report. - 1 - “Our capital program through the first half of our fiscal year was weighted toward development work, which has resulted in the completion and start-up of several important wells,” Energy XXI President and Chief Operating Officer Steve Weyel said.“These achievements were masked during our fiscal second quarter primarily due to down-time associated with a major integrated oil company’s pipeline outage.By January, however, our volumes reached record levels in excess of 29,000 BOE/d.We are continuing to work to improve the on-line performance of our facilities in order to maximize daily volumes.” Weyel said exploration is expected to have a more significant impact during the second half of fiscal-year 2008, which ends June 30. “Several high-potential exploration wells are expected to be drilled before our June year-end,” Weyel said.“In addition, development work has begun on recently acquired properties such as the Main Pass 61 fields.” Conference Call Tomorrowat 10 a.m. CST, 4p.m.
